Citation Nr: 1611500	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for carpal tunnel syndrome, right hand.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2015 statement, the Veteran withdrew his request for a hearing before the Board.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Carpal tunnel syndrome, right hand, has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Carpal tunnel syndrome, right hand, was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  
The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2012 with regard to the claim for service connection for carpal tunnel syndrome, right hand.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to this claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA examination specifically for the issue of carpal tunnel syndrome, right hand.  However, the Board concludes that an examination is not needed because there is no indication that there was an in-service event, injury or disease that led to right hand carpal tunnel syndrome, or that such otherwise began during, or is etiologically related to, service.  Accordingly, a remand for a VA examination is not necessary to decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


LAW AND ANALYSIS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
As an initial matter, it is not clear that the Veteran is actually seeking service connection for carpal tunnel syndrome in his right hand.  In his February 2012 claim and in subsequent correspondence, the Veteran indicated that he was seeking service connection for the residuals of frostbite to his fingers.  An April 2014 rating decision granted entitlement to service connection for frostbite fingers, Raynaud's and degenerative joint disease of the bilateral hands.  Although the Veteran has not expressly indicated that he is seeking service connection for right hand carpal tunnel syndrome, service connection for carpal tunnel syndrome of the right hand was listed as a separate issue on the May 2013 statement of the case, and the Veteran perfected this issue in his July 2013 substantive appeal.  In addition, a note in a February 2015 rating decision reflects that service connection for cold injury residuals of the upper extremities was granted on appeal in an April 2014 rating decision, and carpal tunnel was wrapped up with these issues in the original denial, but remains on appeal.  Accordingly, the Board will address the claim.  

There is no indication of right hand carpal tunnel syndrome in the Veteran's service treatment records.  In fact, a February 2012 VA treatment record reflects that the Veteran reported tingling in his right arm started about one year earlier and was getting worse.  The Veteran stated that he worked as a barber and is right handed, and works a lot with his right hand.  Following examination, the assessment was questionable right carpal tunnel syndrome.

There is no indication in the record that any current right hand carpal tunnel syndrome began during, or is otherwise related to, the Veteran's military service.  By his own statement, the Veteran did not begin to experience tingling in his right hand until approximately 2011, 47 years after his separation from service.

Without a nexus to service, service connection cannot be granted.  Accordingly, service connection for carpal tunnel syndrome, right hand, is denied.  38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for carpal tunnel syndrome, right hand, is denied.


REMAND

A remand is necessary before a decision can be made on the claim for service connection for bilateral hearing loss.  The April 2013 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  In support of that opinion, the examiner noted that the Veteran's hearing was within normal limits on all hearing tests with no hearing threshold worse than 5 decibels at separation, and for that reason, hearing loss is not a result of military service.

However, the Board observes that the Veteran's separation audiometric testing was done in August 1964.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The examination report does not expressly state which standard was used, but as it was conducted before November 1967, it is possible ASA standards were used.  

When a conversion is done from ASA to ISO-ANSI standards, the August 1964 separation thresholds are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
10
LEFT
15
10
10
X
5

As it appears that the examiner did not consider the separation audiometric readings in ISO-ANSI standards, a remand is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant VA treatment records with the claims file dated from April 2014 to the present.

2.  Thereafter, return the claims file to the examiner who conducted the April 2013 VA examination for an addendum opinion.  If it is determined that the Veteran should be seen again for another examination, schedule accordingly.

Based on a review of the claims folder and the April 2013 VA examination findings, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that bilateral hearing loss is causally or etiologically related to his in-service noise exposure, as opposed to its being more likely due to some other factor or factors.  The examiner should consider that the August 1964 audiometric readings taken at the time of his separation from service might have been recorded in ASA standards, and should be converted to ISO-ANSI standards.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


